Opinions of the United
2007 Decisions                                                                                                             States Court of Appeals
                                                                                                                              for the Third Circuit


5-10-2007

Suherwanto v. Atty Gen USA
Precedential or Non-Precedential: Non-Precedential

Docket No. 06-1621




Follow this and additional works at: http://digitalcommons.law.villanova.edu/thirdcircuit_2007

Recommended Citation
"Suherwanto v. Atty Gen USA" (2007). 2007 Decisions. Paper 1121.
http://digitalcommons.law.villanova.edu/thirdcircuit_2007/1121


This decision is brought to you for free and open access by the Opinions of the United States Court of Appeals for the Third Circuit at Villanova
University School of Law Digital Repository. It has been accepted for inclusion in 2007 Decisions by an authorized administrator of Villanova
University School of Law Digital Repository. For more information, please contact Benjamin.Carlson@law.villanova.edu.
                                                               NOT PRECEDENTIAL

                      UNITED STATES COURT OF APPEALS
                           FOR THE THIRD CIRCUIT
                                ____________

                                     No. 06-1621
                                    ____________

                                  SUHERWANTO,
                                        Petitioner

                                           v.

                       ATTORNEY GENERAL OF THE
                      UNITED STATES; SECRETARY OF
                   DEPARTMENT OF HOMELAND SECURITY,
                                     Respondent
                              ____________

                      On Petition for Review of an Order of the
                           Board of Immigration Appeals
                                BIA No. A95-377-266
             (U.S. Immigration Judge: Honorable Donald Vincent Ferlise)

                   Submitted Pursuant to Third Circuit LAR 34.1(a)
                                   April 26, 2007

     Before: SCIRICA, Chief Judge, FUENTES, and ALARCÓN,* Circuit Judges.

                                (Filed: May 10, 2007)

                                    ____________

                             OPINION OF THE COURT



      *
       The Honorable Arthur L. Alarcón, Senior Judge of the United States Court of
Appeals for the Ninth Circuit, sitting by designation.
                                        ____________

ALARCÓN, Circuit Judge.

          Mr. Suherwanto has petitioned for review of the final order of removal by the

Board of Immigration Appeals (“BIA”). He contends that the BIA departed from its own

precedent in so doing. We will affirm because we conclude that Mr. Suherwanto has

failed to demonstrate that he was subjected to past persecution because he is a

homosexual.

          We have jurisdiction to review this timely petition pursuant to 8 U.S.C. §1252

(a)(1).

                                               I

          Mr. Suherwanto is a native and citizen of Indonesia. He entered the United States

on or about January 29, 2001, with a non-immigrant visa authorizing him to remain no

longer than February 10, 2001. He filed an application for asylum on January 23, 2002.

          On March 11, 2002, the Immigration and Naturalization Service issued a notice to

appear alleging that Mr. Suherwanto was removable under 8 U.S.C. § 1227 (a)(1)(B).

          At a hearing conducted on April 25, 2002, before an Immigration Judge (“IJ”), Mr.

Suherwanto admitted the facts alleged in the notice to appear, and conceded that he was

removable. He asserted, however, that he should not be removed because he was entitled

to asylum, withholding removal, and protection under Convention Against Torture


                                               2
(“CAT”) because he is subject to persecution and torture in Indonesia because he is a

homosexual.

       At the removal proceedings conducted on April 25, 2002, Mr. Suherwanto testified

that he was subjected to persecution in Indonesia because of his homosexuality on five

different occasions. When he was nine years old, he was forced into an act of anal sex by

an adult male who was teaching him the Muslim religion. He did not report the incident

to the police or school authorities because he was threatened by the sexual predator.

       In a statement attached to his application for asylum, Mr. Suherwanto alleged that

“when [he] was sixteen years old, [he] realized that [he] was not attracted to women, but

to men.” When he was sixteen, he was introduced by his father to a customer who was a

male Chinese grocer. On November 10, 1992, someone observed him kissing the

Chinese man on the front porch of his family’s residence. The witness reported the

incident to the chief of the village. The village chief informed Mr. Suherwanto’s parents

that they would have to leave the village because their son’s behavior was contrary to

Islamic principles. Instead of leaving the village, Mr. Suherwanto’s parents committed

suicide by drinking insecticide. Mr Suherwanto discovered their bodies the next day. He

testified that he believed that they killed themselves because they were ashamed of his

homosexuality.

       A few days after his parents committed suicide, Mr. Suherwanto left the village


                                             3
and went to live with the Chinese grocer in Lumajang. Mr. Suherwanto testified that

from 1992 until 1998 he lived with his male partner without being harassed by anyone

because of his homosexuality.

       Mr. Suherwanto testified that a riot occurred in Indonesia in May 1998, involving

ethnic Indonesians and Chinese residents. On October 28, 1998, more than one hundred

ethnic Indonesians came to the store owned by Mr. Suherwanto’s Chinese male partner.

Mr. Suherwanto was his employee. The rioters threatened to set fire to the store. They

stole everything in the grocery store. This criminal conduct occurred during a riot that

resulted in the looting of several other stores in the area. Mr. Suherwanto testified that

the looters were angry at him because he worked for a Chinese grocer. Mr. Suherwanto

was unable to identify any of the rioters.

       Mr. Suherwanto testified that the police were called but they did not do anything.

The police requested money to conduct an investigation and provide security for Mr.

Suherwanto and his male partner. The police were given the equivalent of two hundred

dollars in United States currency to protect the store from rioters.

       After this incident, the store was closed for six months. It reopened on April 21,

1999. A few days later a group of ethnic Indonesians came to the store and threatened

Mr. Suherwanto and his Chinese employer that if they did not lower prices, the store

would be destroyed and they would be tortured. Although the prices were lowered, the


                                              4
intruders proceeded to steal merchandise and ransack the store. One of the thieves burned

Mr. Suherwanto’s chest with a cigarette butt. His stomach was also burned with a hot

iron. Mr. Suherwanto testified that the police were called. Mr. Suherwanto stated that

the police refused to help, however, because they were also ethnic Indonesians. The store

was closed on April 28, 1999.

       The final discriminatory event related by Mr. Suherwanto occurred in the year

2000. Mr. Suherwanto entered law school in January of that year. After school officials

discovered he was a homosexual, the dean told him he would destroy the reputation of the

law school if he remained a student. Mr. Suherwanto quit law school on June 13, 2000.

       Mr. Suherwanto’s male partner died on January 3, 2001, of a heart attack. Mr.

Suherwanto testified that he decided to leave Indonesia on January 29, 2001, because the

Muslim religion does not tolerate homosexuality. He admitted on cross-examination that

he was aware that homosexual conduct was not barred under Indonesian law.

       The IJ received evidence that an amendment to the Indonesian Constitution

enacted in the year 2000 provides protection for gays and lesbians. The IJ also relied on

an article in Gay Times that reflects that, while Indonesia is a Muslim country, it is

tolerant of homosexuality.

       The IJ concluded that the five incidents reported by Mr. Suherwanto did not

constitute persecution. Instead, the IJ determined that the rioters’s conduct and the sexual


                                              5
abuse of Mr. Suherwanto when he was nine years old were the result of criminal activity.

The IJ also found that while the village chief’s request that Mr. Suherwanto and his

family leave their home, and the law school dean’s demand that he drop out of law school

were homophobic, they did not constitute persecution under existing law. In denying Mr.

Suherwanto’s application for relief from deportation, the IJ also concluded that “there is

absolutely no evidence that the government of Indonesia persecutes homosexuals or is

unwilling or unable to protect them.” The IJ found that Mr. Suherwanto had not

“established a well-founded fear of persecution if he is returned to his native Indonesia

much less as [sic] he proved that there is a clear probability of persecution if he returns to

his country.” The IJ granted Mr. Suherwanto’s request for voluntary departure.

       Mr. Suherwanto filed an appeal from the IJ’s decision before the BIA. The BIA

dismissed the appeal in a written opinion. It concluded that

              [t]he respondent’s testimony reflects that the physical and
              sexual assaults he suffered were in the context of civil unrest
              and/or the behavior of criminal individuals, and thus do not
              meet the definition of persecution as it has been defined in the
              context of applications for asylum and withholding of
              removal.

       The BIA also held that

              [t]he individuals who carried out these acts of mistreatment
              were not supported by the government of Indonesia.
              Additionally, those individuals were not members of a group
              that the government cannot control but rather criminal


                                              6
              participants in civil strife, anarchy, and, in the case of
              respondent’s teacher who molested him, a sexual offender
              whose crimes were unrelated to persecution on account of an
              enumerated ground.

       Mr. Suherwanto filed a timely petition for review on May 8, 2006. This Court has

jurisdiction under 8 U.S.C. §1252.

                                              II

                                              A

       Mr. Suherwanto contends that we should grant his petition for review because the

BIA arbitrarily departed from its own precedent without announcing a principled reason

for doing so. He argues that the BIA failed to follow the “on-point, published decision

interpreting the meaning of ‘persecution’” set forth in In re O-Z- & I-Z-, 22 I. & N. Dec.

23 (B.I.A. 1998) [hereinafter Matter of O-Z-]. We disagree.

       The record shows that the BIA cited Matter of O-Z- in its opinion in this matter.

The BIA concluded that “some of the past treatment he suffered in Indonesia was

sufficiently serious to qualify as persecution, as that term is defined for purposes of

asylum law. See Matter of O-Z- & I-Z-, 22 I&N Dec. 23, 25-26 (BIA 1998).” However,

the physical assaults described by Mr. Suherwanto were the result of civil unrest and

criminal conduct, and were unrelated to his claims of persecution on the ground of his

homosexuality.



                                              7
                                              B

       In dismissing Mr. Suherwanto’s appeal, the BIA adopted the decision of the IJ

regarding his factual findings and the applicable legal precedent with brief additional

comments. We must review both the BIA’s and IJ’s opinions. Fiadjoe v. Attorney

General of United States, 411 F.3d 135, 152-53 (3d Cir. 2005). We must uphold the

BIA’s and the IJ’s determination if there is substantial evidence in the record to support it.

Abdille v. Ashcroft, 242 F.3d 477, 483-84 (3d Cir. 2001). “Substantial evidence is more

than a mere scintilla and is such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion.” Id. at 483 (citing Senathirajah v. I.N.S., 157 F.3d 210,

216 (3d Cir. 1998)). This is a deferential standard that requires that the findings be

“upheld unless the evidence not only supports a contrary conclusion, but compels it.”

Abdille, 242 F.3d at 483-84. We must uphold the factual findings of the IJ “unless any

reasonable adjudicator would be compelled to conclude to the contrary[.]” 8 U.S.C. §

1252(b)(4)(B).

       An asylum applicant must establish that: (1) he or she is outside his or her country

of nationality; (2) he or she is “unable or unwilling to return to” and “avail himself or

herself of the protection of[] that country[;]” (3) such inability or unwillingness is

“because of persecution or a well-founded fear of persecution[;]” and (4) such

persecution is “on account of race, religion, nationality, membership in a particular social


                                              8
group, or political opinion[.]” 8 U.S.C. § 1101(a)(42). “‘[P]ersecution’ is an extreme

concept that does not include every sort of treatment our society regards as offensive.”

Fatin v. I.N.S., 12 F.3d 1233, 1243 (3d Cir. 1993). In Fatin, this Court defined

persecution as “threats to life, confinement, torture, and economic restrictions so severe

that they constitute a threat to life or freedom.” Id. at 1240.

       In Matter of O-Z-, the respondents’s claims for asylum because of past persecution

were based primarily on three physical assaults. Each assault was motivated because the

respondents were Jewish. 22 I. & N. at 24. There was evidence that one of the

respondents had been beaten after speaking at a political rally, anti-Semitic leaflets were

left at his apartment, his apartment was broken into and vandalized, he had been beaten

up on his way home from work by attackers warning him to leave the Ukraine because he

was Jewish, and he and his son were physically assaulted at a bus stop by men making

anti-Semitic remarks. Id. Additionally, one of the respondents recounted abuse that his

son had endured at school on account of his Jewish background. Id. Finally, the

respondents testified that they reported the burglary as well as the last two assaults to the

police, but the police took no action. Matter of O-Z-, 22 I. & N. at 24.

       In Matter of O-Z-, the BIA concluded that the three physical assaults, the repeated

receipt of anti-Semitic fliers, and the humiliation the son received at school rose “to the

level of persecution as contemplated by the Act.” Id. at 25-26. Additionally, the Court


                                               9
held that even though the incidents were not condoned by the government, three of the

incidents were reported to the police and “[i]t appears that the Ukrainian Government was

unable or unwilling to control the respondent’s attackers and protect him or his son from

the anti-Semitic acts of violence.” Id. at 26.

       Here, unlike the circumstances in Matter of O-Z-, there is no evidence in the record

that the sexual abuse forced upon Mr. Suherwanto when he was nine years old was

motivated by his teacher’s belief that the child was a homosexual. Mr. Suherwanto

asserted in the statement attached to his application for asylum that he was unaware of his

homosexuality until he was sixteen years old. Mr. Suherwanto also testified that the

physical assault he suffered during the rioters’s conduct in the grocery store resulted from

the fact that he was working for a Chinese grocery store owner. Mr. Suherwanto has not

demonstrated that he was assaulted by the ethnic Indonesian vandals because he is a

homosexual.

       Mr. Suherwanto’s contention that the discriminatory animus against homosexuals

expressed by the village chieftain and the dean of his law school qualifies as past

persecution also lacks merit. Under the law of this circuit, “the concept of persecution

does not encompass all treatment that our society regards as unfair, unjust, or even

unlawful or unconstitutional.” Fatin, 12 F.3d at 1240. This Court has “defined

persecution as including ‘threats to life, confinement, torture, and economic restrictions


                                             10
so severe that they constitute a real threat to life or freedom.’” Lukwago v. Ashcroft, 329
F.3d 157, 168 (3d Cir. 2003) (quoting Lin v. I.N.S., 238 F.3d 239, 244 (3d Cir. 2001)).

The purely verbal hostility expressed by the law school dean and the chief of the village

did not meet this standard. Because we conclude that a reasonable fact finder would not

be compelled to reach a conclusion that Mr. Suherwanto suffered past persecution in

Indonesia, we will deny the petition for review 1 .




       1
        Because Mr. Suherwanto has limited his request that we grant his petition for
review regarding whether the BIA erred in concluding he has failed to demonstrate past
persecution, we do not consider whether he established a well founded fear of future
persecution, whether it is more likely than not that he would be persecuted in Indonesia,
or whether he has demonstrated that he has met the applicable barriers of proof for
protection under CAT. Accordingly, we decline to consider these issues because they
have been waived. Voci v. Gonzales, 409 F.3d 607, 609 n.1 (3d Cir. 2005).

                                              11